COURT OF APPEALS








COURT OF APPEALS
EIGHTH DISTRICT OF TEXAS
EL PASO, TEXAS
 




 
 
 
 
IN THE MATTER OF THE
  TEMPORARY GUARDIANSHIP OF THE PERSON AND ESTATE OF LUCY CHAVEZ, A PERSON OF
  DIMINISHED CAPACITY
 
 
 


 
 '
 
'
 
'
 
'
 
'


 
No. 08-04-00024-CV
 
Appeal from the
 
Probate Court
 
of El Paso County, Texas
 
(TC#2003-G00078)




 
MEMORANDUM
OPINION
Appellant has filed a motion to
dismiss this appeal.  The motion is
granted, and the appeal is dismissed.  See
Tex. R. App. P. 42.1(a)(1).
 
SUSAN
LARSEN, Justice
March 4, 2004
 
Before Panel No. 1
Larsen, McClure, and Chew,
JJ.